Citation Nr: 9927071	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  94-49 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for recurrent urinary tract 
infections.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and her mother


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel

INTRODUCTION

The veteran had active service from September 1990 to July 
1991, to include service in the Persian Gulf.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO), located in Roanoke, Virginia; the 
veteran's claims file has since been transferred to the RO 
located in Houston, Texas.  

The Board notes that the veteran also perfected an appeal 
with respect to issues of entitlement to service connection 
for disabilities of the cervical spine, lumbar spine and left 
knee.  The RO granted service connection for such in a rating 
decision dated in April 1998 and such rating decision 
represented a full grant of the benefit sought, i.e. service 
connection.  As the veteran did not express disagreement with 
the "down-stream" issue of the effective dates or the 
disability evaluations assigned to the RO's grants of service 
connection, those matters are not before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second notice of disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability); see also Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).

In RO rating decisions dated July 1998 and March 1999, the RO 
denied the veteran's claim of entitlement to service 
connection for a gynecological disability.  To the Board's 
knowledge, the veteran has not filed a Notice of Disagreement 
as to that issue.  Accordingly, it is not within the Board's 
jurisdiction at this time and will be discussed no further 
herein.  See 38 U.S.C.A. §§ 7104, 7105 (West 1991).



FINDING OF FACT

The record is negative for competent medical evidence which 
establishes the existence of current urinary tract infection 
and/or an etiological nexus between service and the veteran's 
claimed recurrent urinary tract infections.


CONCLUSION OF LAW

The claim of entitlement to service connection for recurrent 
urinary tract infections is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
recurrent urinary tract infections.  In the interest of 
clarity, the Board will review the law, VA regulations and 
other authority which may be relevant to this claim; describe 
the factual background of this case; and then proceed to 
analyze the claim and render a decision.

Relevant Law and Regulations

Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).  To show chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  The only proviso is that there be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and his post-service 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent.  See Savage, 10 Vet. 
App. at 497.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 501(a) (West 
1991); 38 C.F.R. § 3.317(a)(1) (1998).

Well grounded claims

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

In order for a claim to be well-grounded, there must be 
competent evidence of incurrence or aggravation of a disease 
or injury in service, of a current disability, and of a nexus 
between the in-service injury or disease and the current 
disability.  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is necessary to diagnose a current condition.  
Medical evidence is also necessary to opine that current 
symptoms are related to an in-service disease or injury when 
there is an allegation of continuing symptomatology from 
disability allegedly incurred in service.  Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

For the purposes of determining whether this claim is well-
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Factual Background

Service records indicate that the veteran had service in the 
United States Army from July 1988 to December 1988 and from 
September 1990 to July 1991.  Available service medical 
records include a statement of medical examination and duty 
status dated in July 1989, reflecting evaluation for a leg 
injury; and a statement of medical examination and duty 
status dated in December 1990, reflecting evaluation for back 
and cervical spine strain, and for a contusion of the left 
knee.  A review of the claims file reveals that the RO 
requested additional records from the veteran's Reserve unit 
and from other official sources, and received negative 
responses in August 1993, June and August 1996, June 1997, 
and July 1998.

The veteran herself has submitted copies of service medical 
records.  Records dated in December 1990 reflect treatment 
for cervical and lumbar strain and a knee injury incurred 
when a bunker fell in on the veteran while she was stationed 
in Saudi Arabia.  The veteran also submitted copies of 
records dated from February to July 1991 showing complaints 
relevant to the back.  

Records from the Brooke Army Medical Center dated in May 1992 
reflect gynecologic treatment.  Records show that urinalysis 
conducted at that time was normal.  A nursing history form 
includes note that the veteran may have had burning with 
infection on urination and that she had a prescription that 
she had not yet filled.  An entry note of the same date notes 
the absence of prior gynecologic infections.  

In August 1993, the veteran presented for VA general medical 
examination.  She reported that she developed a urinary tract 
infection while in Saudi Arabia in 1990 and that she had had 
a recurring problem since that time.  She indicated that she 
had last been treated with antibiotics about two months 
earlier.  The examiner noted the veteran was asymptomatic at 
the time of examination.  The examination report refers to a 
completed urinalysis, not associated with the claims file.  
The diagnosis was a history of recurrent urinary tract 
infects since 1990.  

Records from the Portsmouth Naval Hospital dated in January 
and February 1995 reflect follow-up gynecologic treatment.  
Urinary tract infections were not mentioned.

In March 1995, the veteran testified at an RO hearing.  She 
reported that she had had three or four urinary tract 
infections while in Saudi Arabia, and then that she had had 
two infections when she first returned, for which she 
received treatment.  She stated that she had symptoms of back 
and stomach pains/cramping and that in service physicians 
told her she had urinary tract infections and took urine 
samples.  She reported that she was given antibiotics for 
such.  She further reported that after service her physician 
had told her she had a urinary tract infection in 1992.  
Transcript at 12-14, 17-18.  The veteran's mother recalled 
the veteran advising her she had a bad infection while she 
was in Saudi Arabia.  Transcript at 19-20.

Records from the Portsmouth Naval Hospital, dated from May 
1995 to May 1996 reflect treatment for back complaints.  No 
mention was made of urinary tract infections.

Genito-urinary evaluation conducted in connection with VA 
general medical examination in May 1996 was normal.  The 
veteran made no complaints of urinary tract infections at 
that time.

In July 1996, the RO received lay statements from the 
veteran's parents and her spouse.  Those statements reference 
the veteran's complaints relevant to he knee, eye and back, 
her skin problem and her gynecologic difficulties, without 
specific reference to any urinary complaints.  

In December 1997, the veteran reported for a VA examination.  
She reported being stationed in the Persian Gulf from October 
to December 1990 and stated that during such service she 
developed frequent urination and burning with urination.  She 
reported that she was treated with Sulfa-type drugs for 
urinary tract infections for seven-to-ten days at a time, and 
that she had infections approximately every two months.  She 
reported that she had a urinary tract infection in 1991, 
while hospitalized for a back injury.  She also reported 
treatment in 1997 for recurring urinary tract infections.  
The examination report noted a history that the veteran last 
had a urinary tract infection in October 1997, and that she 
now had them every four or five months.  The veteran reported 
a small amount of urinary incontinence.  The veteran was 
noted to have one child, four months of age.  The impression 
was urinary tract infections that began during the Persian 
Gulf conflict and continued thereafter, according to the 
patient's history.  The examiner noted that specific 
information relating to the timing of the urinary tract 
infections was more difficult to ascertain.  A laboratory 
report accompanied the examination report; no bacteria was 
identified in the veteran's urine.

Analysis

The threshold question to be answered in the veteran's appeal 
is whether she has presented evidence of a well-grounded 
claim.  As discussed above, in order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

The second Caluza prong (in-service incurrence) is met via 
the veteran's reported history of in-service urinary 
complaints, which is deemed credible for purposes of 
determining well groundedness, notwithstanding the fact that 
available service medical records are completely negative for 
urologic complaints or notation of the veteran having 
suffered any urinary tract infections.  See King, supra.  

With respect to the first Caluza prong, competent medical 
evidence of a current disability is lacking.  In essence, 
there is no competent evidence of recurrent urinary tract 
infections since service.  The record contains a May 1992 
treatment report in which the veteran complained of burning 
on urination; however, urinalysis was normal.  An examination 
report in August 1993 reflected that the veteran complained 
of recurrent urinary tract infections; however, urinalysis 
was evidently normal and the diagnosis was history of 
recurrent urinary tract infections.  Similarly, the December 
1997 VA examiner's impression of recurrent urinary tract 
infections was based on the veteran's reported history only; 
urinalysis was again normal.

The fact that the veteran's statements concerning her claimed 
recurrent urinary tract infections were transcribed by health 
care providers does not turn such statements into competent 
medical evidence.  As the Court has noted, "[e]vidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent medical evidence' . 
. . ."  LeShore v. Brown, 8 Vet. App. 406, 410 (1995).

Thus, the notations of recurrent urinary tract infections in 
the file appear to be based on the veteran's history of such 
and not on the results physical examination or of urologic or 
other testing.  The most recent laboratory studies, in 
December 1997, were pertinently negative for bacteria in the 
urine.  Urinalysis in May 1992 was normal.  Although the 
August 1993 urinalysis report was not attached to the 
examination report, it is clear from the comments of the 
examiner that it was negative.  There is no other medical 
evidence of record which would establish that urinary tract 
infections occurred after service.

As noted above, a claim for service-connection for a 
disability must be accompanied by medical evidence which 
establishes that the claimant currently has the claimed 
disability.  Absent proof of a present disability there can 
be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
; Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  So it 
is in this case.

With respect to the third Caluza prong, there is no competent 
medical evidence of record relating urinary tract infections 
to service.  As discussed above, although the veteran 
provided a history of recurrent infections beginning in 
service at the time of VA examination in August 1993, the 
examiner's impression was only a history of recurrent urinary 
tract infections since 1990.  Furthermore, the veteran was 
opined to not be symptomatic at that time.  As the Board has 
pointed out above, evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
comment by that examiner, does not constitute competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  The August 1993 examiner did not clinically identify 
an existing urologic disability, and did not opine on the 
basis of medical evaluation that the veteran had recurrent 
urinary tract infections that had their onset in or were 
otherwise related to service.  Notably, the veteran made no 
urinary complaints at the time of VA medical examination in 
May 1996.

The Board continues to note that the December 1997 VA 
examiner also gave an impression of urinary tract infections 
beginning during the Persian Gulf, only according to the 
veteran's history.  The examiner did not note any medical 
treatment evidence pertinent to urinary problems or otherwise 
cite support for a relationship between recurrent urinary 
tract infections and the veteran's period of service.  Where 
a physician is unable to offer a definite causal relationship 
that opinion may not be utilized in establishing service 
connection as such an opinion is non-evidence.  Perman v. 
Brown, 5 Vet. App. 237, 241 (1993); Sklar v. Brown, 5 Vet. 
App. 104, 145-6 (1993).

The Board acknowledges that the veteran herself has reported 
that her infections are recurrent and that they began during 
service in the Persian Gulf.  However, she is not competent 
to diagnose urinary tract infections; nor is she competent to 
relate any recurrent urinary tract infections or other 
urinary disability to her period of service.  It is important 
to note that where the determinative issue involves medical 
causation, it has been held that competent medical evidence 
is required in order for a claim to be well grounded.  See 
Kirwin v. Brown, 8 Vet. App. 148 (1995); Grisvois v. Brown, 6 
Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay testimony is insufficient to fulfill the 
burden because lay persons generally lack the expertise 
necessary to opine on matters involving medical knowledge.  
Kirwin, 8 Vet. App. at 152; Grisvois, 6 Vet. App. at 140; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board further notes that the veteran's assertion of being 
informed of having urinary tract infections while in service.  
Such assertion, "filtered as it (is) through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  As such, the veteran's own arguments are not 
sufficient to well ground her claim.  Nor does the record 
reflect that her parents or spouse are competent to provide 
the requisite medical nexus between recurrent urinary tract 
infections and service.

The Board wishes to draw the distinction between its 
acceptance of the veteran's statements as to in-service 
incurrence of urinary tract infections (even though the 
service medical records are pertinently negative) and its 
rejection of similar statements with respect to current 
disability and medical nexus.  This is because, under cases 
such as Caluza, Grottveit and Espiritu, competent medical 
evidence is necessary with respect to diagnosis of a current 
disability and medical nexus.  Such is not the case, 
necessarily, with respect to in-service incurrence, where lay 
statements may suffice, and under King the Board is required 
to accept the veteran's statements unless such are patently 
incredible.

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  As there is no competent 
medical evidence that the veteran currently has recurrent 
urinary tract infections which had their onset in or are 
otherwise related to service, her claim is not well grounded 
and is denied.

Additional Matters

With respect to claims involving Persian Gulf veterans, a 
well-grounded claim for compensation under 38 U.S.C.A. § 
1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  See 
VAOPGCPREC 4-99 (May 3, 1999).

In this case, the symptomatology of which the veteran has 
complained has not resulted in a disability which can be said 
to be "undiagnosed."  She herself has indicated that such 
symptoms are attributable to diagnoses of urinary tract 
infections.  No competent medical examiner has identified the 
existence of an undiagnosed disability characterized by 
urinary symptoms.  Accordingly, the requirements for 
entitlement to service connection under 38 C.F.R. § 3.317 
have not been met and a claim on such basis is not plausible 
and not well-grounded.

The Board is aware that it has decided this case on a 
narrower basis that than applied by the RO.  When the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby. Bernard v. Brown, 4 Vet. App. 
384 (1993).  The Board finds that the veteran has been given 
ample opportunity to present evidence and argument in support 
of her claim at the RO, including the opportunity to testify 
at a personal hearing.  The Board concludes that that she is 
not prejudiced by the RO's denial of her claim on a basis 
which was broader than that used by the Board in this 
decision.

VA's obligation to assist depends upon the particular facts 
of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  See Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  The Court has held that the obligation exists only 
in the limited circumstances where a claimant has referenced 
other known and existing evidence.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  VA is not on notice of any other known 
and existing evidence which would make the adjudicated 
service connection claim plausible.  Thus, the VA has 
satisfied its duty to inform the veteran under 
38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).  The Board's decision serves to inform the 
veteran of the kind of evidence which would be necessary to 
make her claim well-grounded, such as a current medical 
diagnosis of recurrent urinary tract infections and competent 
medical nexus evidence which would serve to link any 
diagnosed urinary tract infection to her service.


ORDER

A well-grounded claim not having been presented, service 
connection for urinary tract infections is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

